 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM ODESSA BROWN, II,                          No. 2:19-cv-0420 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14   M. SPEARMAN, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                        2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2                “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 9   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
10   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11         III.      Failure to State a Claim
12                The complaint alleges that defendants Spearman, Wiser, McConnor, and McKerman
13   violated plaintiff’s rights under the First Amendment when they interfered with his access to the
14   courts. ECF No. 1. Specifically, plaintiff asserts that the denial of access to his legal property
15   and the inadequacy of the law library prevented him from pursuing a tort claim in the Marin
16   County Superior Court and a direct appeal and habeas petition related to his criminal conviction.
17   Id. at 10-16. However, these claims are identical to claims plaintiff attempted to bring in Brown
18   v. Spearman (Brown I), E.D. Cal. No. 2:17-cv-2371 MCE DB, which was dismissed without
19   leave to amend after two unsuccessful attempts to amend the complaint. Brown I, ECF Nos. 15,
20   16.
21                Plaintiff cannot avoid the dismissal without leave to amend in Brown I by initiating a new
22   action. Furthermore, even if the court were inclined to consider the instant complaint, plaintiff
23   has once again failed to correct the defects identified by the court in Brown I. Despite being
24   advised on three separate occasions in Brown I that to state a claim he must provide facts that
25   would allow the court to determine that his direct appeal and habeas petition sought to raise
26   nonfrivolous or arguable claims (Brown I, ECF No. 6 at 7, ECF No. 13 at 9, ECF No. 15 at 4),
27   plaintiff has once again failed to do so. Additionally, as the court previously found in Brown I,
28   plaintiff cannot state a claim for denial of access to the courts with respect to his state tort claim
                                                            3
 1   because it is not a direct criminal appeal, habeas corpus proceeding, or § 1983 action.1 Brown I,
 2   ECF No. 15 at 3 (citing Lewis v. Casey, 518 U.S. 343, 3446 (1996)). For these reasons, the
 3   complaint should be dismissed.
 4       IV.      No Leave to Amend
 5             Leave to amend should be granted if it appears possible that the defects in the complaint
 6   could be corrected, especially if a plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31
 7   (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se
 8   litigant must be given leave to amend his or her complaint, and some notice of its deficiencies,
 9   unless it is absolutely clear that the deficiencies of the complaint could not be cured by
10   amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987))). However, if, after
11   careful consideration, it is clear that a complaint cannot be cured by amendment, the court may
12   dismiss without leave to amend. Cato, 70 F.3d at 1005-06.
13             Plaintiff’s claims were already dismissed without leave to amend in Brown I, and he may
14   not initiate a new action in order to avoid that ruling. Furthermore, the instant complaint once
15   again fails to state claims on which relief can be granted. In light of the fact that plaintiff has
16   once again failed to correct the defects in his previous complaint filed in Brown I and these
17   claims have already been dismissed without leave to amend, the undersigned finds that any
18   further leave to amend would be futile. The complaint should therefore be dismissed without
19   leave to amend.
20       V.       Plain Language Summary of this Order for a Pro Se Litigant
21             Your request to proceed in forma pauperis is granted and you are not required to pay the
22   entire filing fee immediately.
23             It is being recommended that the complaint be dismissed without leave to amend
24   because the claims have already been dismissed without leave to amend in a separate case and
25   you still have not stated any claims.
26
     1
27     The court notes that even if plaintiff’s state tort claim was the type of claim that can serve as the
     basis of an access to the courts claim, plaintiff has failed to demonstrate that the claim was
28   nonfrivolous or arguable.
                                                         4
 1            In accordance with the above, IT IS HEREBY ORDERED that:
 2            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 5   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 6   Director of the California Department of Corrections and Rehabilitation filed concurrently
 7   herewith.
 8            IT IS FURTHER RECOMMENDED that the complaint be dismissed without leave to
 9   amend.
10            These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
12   after being served with these findings and recommendations, plaintiff may file written objections
13   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
14   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
15   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
16   (9th Cir. 1991).
17   DATED: June 18, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                         5
